IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


JOHN J. LYNCH,                               : No. 239 EAL 2018
                                             :
                    Petitioner               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
              v.                             :
                                             :
                                             :
FRANK HAY AND CHERYL WEAVER,                 :
AKA MARIZONI,                                :
                                             :
                    Respondents              :


                                       ORDER



PER CURIAM

      AND NOW, this 4th day of December, 2018, the Petition for Allowance of Appeal

and Petitioner’s Application for Leave to File Proofs/Exhibits pursuant to Pa. Rule of

Appellate Procedure 2501(a) are DENIED.